File No . 33-7497 811-4765 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 51 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 51 [X] (Check appropriate box or boxes.) Dreyfus New York AMT-Free Municipal Bond Fund (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement 2. Part C to the Registration Statement (including signature page). 3. Exhibit (n)(3) to Item 28 to the Registration Statement This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 as Exhibit (n)(3) to Item 28 to this Registration Statement of Form N-1A. Part A of the Registration Statement was filed on April 28, 2015 pursuant to Rule 485(b) under the Securities Act of 1933 and is incorporated by reference herein; and Part B of the Registration Statement was filed on February 29, 2016 pursuant to Rule 497(e) under the Securities Act of 1933 and is incorporated by reference herein. DREYFUS NEW YORK AMT-FREE MUNICIPAL BOND FUND PART C. OTHER INFORMATION Item 28 . Exhibits (a) (1) Registrant's Amended and Restated Agreement and Declaration of Trust is incorporated by reference to Exhibit (1) of Post-Effective Amendment No. 14 to the Registration Statement on Form N-1A, filed on September 8, 1995 (“Post-Effective Amendment No. 14”), and Exhibit (1)(b) of Post-Effective Amendment No. 17 to the Registration Statement on Form N-1A, filed on March 27, 1997. (a)(2) Articles of Amendment are incorporated by reference to Exhibit (a)(ii) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on December 12, 2008. (a)(3) Certificate of Designation is incorporated by reference to Exhibit (a)(3) of Post-Effective Amendment No. 43 to the Registration Statement on Form N-1A, filed on June 20, 2013. (b) Registrant's By-Laws is incorporated by reference to Exhibit (3)(b) of Post-Effective Amendment No. 39 to the Registration Statement on Form N-1A, filed March 28, 2012. (d) Management Agreement is incorporated by reference to Exhibit (5) of Post-Effective Amendment No. 12 to the Registration Statement on Form N-1A, filed on January 27, 1995. (e)(1) Distribution Agreement is incorporated by reference to Exhibit (e)(1) of Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A, filed on March 30, 2011 ("Post-Effective Amendment No. 35"). (e)(2) Forms of Service Agreements are incorporated by reference to Exhibit (e) of Post-Effective Amendment No. 21 to the Registration Statement on Form N-1A, filed on March 29, 2000. (e)(3) Contract between a principal underwriter and dealer is incorporated by reference to Exhibit (e)(3) of Post-Effective Amendment No. 29 to the Registration Statement on Form N-1A, filed on March 28, 2007. (g)(1) Custody Agreement is incorporated by reference to Exhibit (g) of Post-Effective Amendment No. 35. (g)(2) Amendment to Custody Agreement is incorporated by reference to Exhibit (g)(2) of Post-Effective Amendment No. 45 to the Registration Statement on Form N-1A, filed on March 27, 2014. (h)(1) Shareholder Services Plan is incorporated by reference to Exhibit (9) of Post-Effective Amendment No. 14. (h)(2) Form of Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(2) of Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A, filed March 28, 2013 ("Post-Effective Amendment No. 41"). (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (10) of Post-Effective Amendment No. 14. (j) Consent of Independent Registered Public Accounting Firm.* (m) Rule 12b-1 Plan is incorporated by reference to Exhibit (m) of Post-Effective Amendment No. 25 to the Registration Statement on Form N-1A, filed on March 29, 2004. (n)(1) Rule 18f-3 Plan, amended as of November 13, 2015 is incorporated by reference to Exhibit (n)(1) of Post-Effective Amendment No. 49 to the Registration Statement on Form N-1A, filed on January 21, 2016 ("Post-Effective Amendment No. 49"). (n)(2) Rule 18f-3 Plan, amended as of February 1, 2016 is incorporated by reference to Exhibit (n)(1) of Post-Effective Amendment No. 49. (n)(3) Rule 18f-3 Plan, as amended March 1, 2016. ** (p)(1) Code of Ethics of Registrant is incorporated by reference to Exhibit (p)(1) of Post-Effective Amendment No. 47. (p)(2) Code of Ethics of the Nonmanagement Board Members of the Dreyfus Family of Funds is incorporated by reference to Exhibit (p)(2) of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed on March 29, 2010 ("Post-Effective Amendment No. 34"). Other Exhibits (a) Power of Attorney of the Directors and Officers is incorporated by reference to Other Exhibit (a) of Post-Effective Amendment No. 47. (b)
